Citation Nr: 0429902	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-08 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active service from October 1942 
to March 1967.  He died in January 1986 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was originally found to have renal cell 
carcinoma in 1974.

3.  The veteran's renal cell carcinoma is not a disability 
that began during his active service or as a consequence of 
his active service.

4.  The veteran died in January 1986 of cardiopulmonary 
arrest due to metastatic renal cancer.

5.  The veteran's cardiopulmonary arrest is not a disability 
that began during his active service or as a consequence of 
his active service.

6.  The veteran was rated as 10 percent disabled as a result 
of service-connected arthritic changes of the lumbar spine at 
the time of his death.  He had no other service-connected 
disability at the time of his death.

CONCLUSION OF LAW

A service-connected disability was neither the principal nor 
a contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that the veteran had a period of 
service in the Republic of Vietnam, that he was exposed to 
Agent Orange during that service, and that he developed 
renal cancer as a consequence of exposure to Agent Orange.  
The veteran's DD-214 dated in March 1967 shows that he was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  He served aboard the USS San Marcos and the USS 
Skywatcher during his service in the 1960's.  His service 
medical records do not show any complaints of or treatment 
for a cardiopulmonary and/or renal disorder.

The veteran originally applied for VA compensation benefits 
for renal cell carcinoma in 1974, when he was initially 
diagnosed as having that disability.  The RO denied 
entitlement to service connection for recurrent 
hypernephroma in a November 1974 rating decision, finding 
that the disease was not shown to be related to service.  
The veteran was given notice of that rating decision and did 
not appeal the denial of benefits.

The veteran died in January 1986.  His death certificate 
reflects the cause of death as cardiopulmonary arrest due to 
or as a consequence of metastatic renal cancer.  There is no 
medical opinion of record showing that the veteran's renal 
cancer was a result of any experience during his period of 
active service and/or exposure to Agent Orange.  There is no 
medical opinion of record and/or treatment record suggesting 
that the veteran's renal cell carcinoma began during his 
active service.  And, even though the appellant does not 
assert that the veteran's cardiopulmonary arrest was caused 
by a heart disorder that began during service, it is 
important to point out that there is no medical evidence 
that a cardiopulmonary disorder began during service or as a 
consequence of service.

In October 2004, the appellant's representative submitted 
internet treatise evidence with a waiver of review of that 
evidence by the agency of original jurisdiction.  This 
document is a case study of an individual with no direct 
connection to the veteran.  The representative avers, 
however, that the article purports to show that renal 
carcinoma is slow in growth and, as such, this type of 
cancer could have begun during the veteran's period of 
service because it was initially diagnosed approximately 
seven years after discharge from service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).

With regard to disabilities an appellant attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. See 38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

Given the law as stated above, the Board finds that because 
renal cancer is not a condition for which presumptive 
service-connection may be granted under the Agent Orange Act, 
there is no need to discuss whether or not the veteran had 
service in the Republic of Vietnam, in the waters offshore, 
or service in other locations with duty or visitation in the 
Republic of Vietnam.  Simply put, renal cell carcinoma is not 
recognized by VA as being a condition caused by exposure to 
Agent Orange and, as such, entitlement to service connection 
for the cause of the veteran's death on a presumptive basis 
due to exposure to Agent Orange must be and hereby is denied.

After a complete review of the evidence of record, the Board 
notes that there is no suggestion that the veteran's 
principal cause of death, cardiopulmonary arrest, is a 
service-connected disability.  The assertion is that 
metastatic renal cancer, a contributory cause of death, began 
during service.  The medical evidence, however, does not 
support this contention.  

The veteran did not have any complaints of or treatment for a 
kidney disorder during service and first presented evidence 
of renal cell carcinoma in 1974, approximately seven years 
after discharge from service.  The treatise evidence 
submitted by the appellant's representative reflects the 
nature of renal cell carcinoma, but does not speak directly 
to the veteran's case.  There is no evidence of an autopsy 
having been performed and there is no medical opinion of 
record showing that the veteran's renal cell carcinoma began 
anytime during the veteran's periods of active service.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is denied on a direct basis as well 
because a service-connected disability was neither the 
principal nor a contributory cause of the veteran's death.



II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 2000, the same 
month in which the VCAA was enacted, and the VCAA notice was 
given to the appellant in May 2003.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2003.  The Board finds that the 
information provided to the appellant specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that she was 
clearly notified of the evidence necessary to substantiate 
her claim and the responsibilities of VA and the appellant in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the appellant's claim was, among other 
things, evidence that the veteran died of a disability that 
was a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the appellant, and (3) the appellant is 
responsible for supplying VA with sufficient information to 
obtain relevant records on her behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  Although the 
appellant's representative requested that the veteran's 
claims folder be supplied to a medical professional in order 
to obtain a medical opinion as to the point in time when the 
veteran's renal cell carcinoma may have begun, the Board 
finds that such an opinion would be too speculative and, as 
such, a reasonable possibility does not exist for obtaining 
evidence that would aid in substantiating the appellant's 
claim.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  The appellant 
does not assert that any pertinent medical evidence has not 
been obtained.  Additionally, the appellant was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



